DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 28 June 2022 and the request for continued examination filed on 28 June 2022. 
Claims 1-3, 8-10, 14, 15, and 19 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 7, 9, 10, 12, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation) in view of Son (Experiment on Visualizing PointNet). 

Regarding Claim 1 and 14: Qi discloses a method performed by one or more processors (“our net gains a strong lead in inference speed and can be easily parallelized in CPU as well.” See at least Page 6. Examiner’s note: One of ordinary skill in the art would understand that Qi implies that their techniques are operated on a computing system), the method comprising:
receiving a plurality of multidimensional feature ventures arranged in a point-feature matrix having a plurality of rows and columns, each row of the point-feature matrix corresponding to a respective one of the multidimensional feature vectors, and each column of the point-feature matrix corresponding to a respective feature, each multidimensional feature vector representing a respective unordered data point of a point cloud and each multidimensional feature vector including a respective plurality of feature-correlated values, each feature-correlated value representing a correlation extent of the respective feature (“We design a deep learning framework that directly consumes unordered point sets as inputs. A point cloud is represented as a set of 3D points {Pi | i = 1, ..., n}, where each point Pi is a vector of its (x, y, z) coordinate plus extra feature channels such as color, normal etc.” See at least Page 2. “The classification network takes n points as input, applies input and feature transformations”. See at least Page 3 and Fig. 2)

    PNG
    media_image1.png
    124
    322
    media_image1.png
    Greyscale
 (Portion of Fig. 2). 
generating a reduced-max matrix having a selected plurality of feature-relevant vectors that is fewer in number than the plurality of multi-dimensional feature vectors in the point-feature matrix, wherein each row of the reduced-max matrix corresponds to a respective one of the feature-relevant vectors and each column of the reduced-max matrix corresponds to the respective feature of the point feature matrix (“it turns out that our network learns to summarize an input point cloud by a sparse set of key points, which roughly corresponds to the skeleton of objects according to visualization.” See at least Page 2. Also: “We explain the implications of the theorem. (a) says that f(S) is unchanged up to the input corruption if all points in CS are preserved; it is also unchanged with extra noise points up to NS. (b) says that CS only contains a bounded number of points, determined by K in (1). In other words, f(S) is in fact totally determined by a finite subset CS ⊆ S of less or equal to K elements. We therefore call CS the critical point set of S and K the bottleneck dimension of f. Combined with the continuity of h, this explains the robustness of our model w.r.t point perturbation, corruption and extra noise points. The robustness is gained in analogy to the sparsity principle in machine learning models. Intuitively, our network learns to summarize a shape by a sparse set of key points.” See at least Page 5. Also: “In Fig 7, we visualize critical point sets CS and upperbound shapes NS (as discussed in Thm 2) for some sample shapes S. The point sets between the two shapes will give exactly the same global shape feature f(S). We can see clearly from Fig 7 that the critical point sets CS, those contributed to the max pooled feature, summarizes the skeleton of the shape. The upper-bound shapes NS illustrates the largest possible point cloud that give the same global shape feature f(S) as the input point cloud S. CS and NS reflect the robustness of PointNet, meaning that losing some non-critical points does not change the global shape signature f(S) at all.” See at least Page 8. Also: “the theoretical analysis and explanation of our PointNet – it is learning to use a collection of critical points to summarize the shape, thus it is very robust to missing data.” See at least Page 10. Also: “As discussed in Sec 5.2 and Sec B, our PointNet is less sensitive to data corruption and missing points for classification tasks since the global shape feature is extracted from a collection of critical points from the given input point cloud. In this section, we show that the robustness holds for segmentation tasks too. The per-point part labels are predicted based on the combination of perpoint features and the learnt global shape feature.” See at least Page 13. Examiner’s note: one of ordinary skill in the art would understand the discussion of applying segmentation to “a collection of critical points” as meaning that Qi finds the critical points of the nx64 and inputs that set into to the segmentation network process).
outputting the reduced-max matrix for processing by a final convolution layer of a deep neural network (“As discussed in Sec 5.2 and Sec B, our PointNet is less sensitive to data corruption and missing points for classification tasks since the global shape feature is extracted from a collection of critical points from the given input point cloud. In this section, we show that the robustness holds for segmentation tasks too. The per-point part labels are predicted based on the combination of perpoint features and the learnt global shape feature.” See at least Page 13, Fig. 2, and Fig. 17). 

    PNG
    media_image2.png
    109
    340
    media_image2.png
    Greyscale
 (Portion of Fig. 2). 

    PNG
    media_image3.png
    338
    327
    media_image3.png
    Greyscale
 (Fig. 17). 

Qi does not appear to explicitly disclose identifying, for each column of the point-feature matrix, a multidimensional feature vector from the plurality of multidimensional feature vectors having a highest value; and selecting, from a plurality of identified multidimensional feature vectors, the selected plurality of feature-relevant vectors to include in the reduced-max matrix. 
However, Sun teaches generating a matrix having a selected plurality of feature-relevant vectors that is fewer in number than a plurality of multi-dimensional feature vectors in a point-feature matrix by: identifying, for each column of the point-feature matrix, a multidimensional feature vector from the plurality of multidimensional feature vectors having a highest value; and selecting, from a plurality of identified multi-dimensional feature vectors, the selected plurality of feature-relevant vectors to include in the reduced-max matrix, wherein each row of the reduced-max matrix corresponds to a respective one of the feature-relevant vectors and each column of the reduced-max matrix corresponds to the respective feature of the point-feature matrix (“We can only preserve points which contributes to the maximum of each feature rows. The input of max-pooling layer(we call h(x)) is of shape [points number, K] per point set and the shape of max-pooling layer is [1,K]. We can see that if we search the columns of h(x) and only hold the max points, we can get a subset of the input point set which we call critical points.” Page 1). 
	Qi provides a system which acquires a matrix corresponding to the critical points of a point cloud and applies a segmentation network to that matrix, upon which the claimed invention’s techniques for selecting critical points can be seen as an improvement. However, Son demonstrates that the prior art already knew of selecting vectors associated with global features that contributed to a max pooling layer for inclusion in a critical point matrix. One of ordinary skill in the art could have easily applied the techniques of Son to Qi by using Son’s techniques to identify vectors to include in the matrix corresponding to the critical points, and then using the identified vectors associated with global features as the matrix corresponding to the critical points. One of ordinary skill in the art would have recognized that such an application of Son would have resulted in an improved system which would segment the critical points according to the features associated with the global features of an object. As such, the application of Son and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Qi and the teachings of Chen.

Regarding Claim 9: Qi discloses a method performed by one or more processors to impellent a deep neural network (“our net gains a strong lead in inference speed and can be easily parallelized in CPU as well.” See at least Page 6. Examiner’s note: One of ordinary skill in the art would understand that Qi implies that their techniques are operated on a computing system), the method comprising:
receiving a plurality of unordered data points of a point cloud (Our PointNet is a unified architecture that directly takes point clouds as input. See at least Page 1)
encoding the plurality of unordered data points using a convolutional layer of the deep neural network to generate a plurality of multidimensional feature vectors arranged in a point-feature matrix having a plurality of rows and columns, each row of the point-feature matrix corresponding to a respective one of the multidimensional feature vectors, and each column of the point-feature matrix corresponding to a respective feature, the respective multidimensional feature vector represents a respective unordered data point from a point cloud and includes a plurality of feature-correlated values each representing correlation extent of the respective feature (“We design a deep learning framework that directly consumes unordered point sets as inputs. A point cloud is represented as a set of 3D points {Pi | i = 1, ..., n}, where each point Pi is a vector of its (x, y, z) coordinate plus extra feature channels such as color, normal etc.” See at least Page 2. “The classification network takes n points as input, applies input and feature transformations”. See at least Page 3 and Fig. 2)

    PNG
    media_image1.png
    124
    322
    media_image1.png
    Greyscale
 (Portion of Fig. 2). 
providing the point-feature matrix to a critical point layer (CPL) to: generate a reduced-max matrix having a selected plurality of feature relevant vectors that is fewer in number than the plurality of multidimensional feature vectors in the point-feature matrix; wherein each row of the reduced-max matrix corresponds to a respective one of the feature-relevant vectors and each column of the reduced-max matrix corresponds to the respective feature of the point-feature matrix (“it turns out that our network learns to summarize an input point cloud by a sparse set of key points, which roughly corresponds to the skeleton of objects according to visualization.” See at least Page 2. Also: “We explain the implications of the theorem. (a) says that f(S) is unchanged up to the input corruption if all points in CS are preserved; it is also unchanged with extra noise points up to NS. (b) says that CS only contains a bounded number of points, determined by K in (1). In other words, f(S) is in fact totally determined by a finite subset CS ⊆ S of less or equal to K elements. We therefore call CS the critical point set of S and K the bottleneck dimension of f. Combined with the continuity of h, this explains the robustness of our model w.r.t point perturbation, corruption and extra noise points. The robustness is gained in analogy to the sparsity principle in machine learning models. Intuitively, our network learns to summarize a shape by a sparse set of key points.” See at least Page 5. Also: “In Fig 7, we visualize critical point sets CS and upperbound shapes NS (as discussed in Thm 2) for some sample shapes S. The point sets between the two shapes will give exactly the same global shape feature f(S). We can see clearly from Fig 7 that the critical point sets CS, those contributed to the max pooled feature, summarizes the skeleton of the shape. The upper-bound shapes NS illustrates the largest possible point cloud that give the same global shape feature f(S) as the input point cloud S. CS and NS reflect the robustness of PointNet, meaning that losing some non-critical points does not change the global shape signature f(S) at all.” See at least Page 8. Also: “the theoretical analysis and explanation of our PointNet – it is learning to use a collection of critical points to summarize the shape, thus it is very robust to missing data.” See at least Page 10. Also: “As discussed in Sec 5.2 and Sec B, our PointNet is less sensitive to data corruption and missing points for classification tasks since the global shape feature is extracted from a collection of critical points from the given input point cloud. In this section, we show that the robustness holds for segmentation tasks too. The per-point part labels are predicted based on the combination of perpoint features and the learnt global shape feature.” See at least Page 13. Also: See at least Fig.2. Examiner’s note: one of ordinary skill in the art would understand the discussion of applying segmentation to “a collection of critical points” as meaning that Qi finds the critical points of the nx64 and inputs that set into to the segmentation network process)
output the reduced-max matrix for processing by a final convolution layer of a deep neural network (“As discussed in Sec 5.2 and Sec B, our PointNet is less sensitive to data corruption and missing points for classification tasks since the global shape feature is extracted from a collection of critical points from the given input point cloud. In this section, we show that the robustness holds for segmentation tasks too. The per-point part labels are predicted based on the combination of perpoint features and the learnt global shape feature.” See at least Page 13, Fig. 2, and Fig. 17). 

    PNG
    media_image2.png
    109
    340
    media_image2.png
    Greyscale
 (Portion of Fig. 2). 

    PNG
    media_image3.png
    338
    327
    media_image3.png
    Greyscale
 (Fig. 17). 

Qi does not appear to expressly disclose identifying, for each column of the point-feature matrix, a multidimensional feature vector from the plurality of multidimensional feature vectors having a highest value; and selecting, from a plurality of identified multidimensional feature vectors, the selected plurality of feature-relevant vectors to include in the reduced-max matrix. 
However, Sun teaches generating a matrix having a selected plurality of feature-relevant vectors that is fewer in number than a plurality of multi-dimensional feature vectors in a point-feature matrix by: identifying, for each column of the point-feature matrix, a multidimensional feature vector from the plurality of multidimensional feature vectors having a highest value; and selecting, from a plurality of identified multi-dimensional feature vectors, the selected plurality of feature-relevant vectors to include in the reduced-max matrix, wherein each row of the reduced-max matrix corresponds to a respective one of the feature-relevant vectors and each column of the reduced-max matrix corresponds to the respective feature of the point-feature matrix (“We can only preserve points which contributes to the maximum of each feature rows. The input of max-pooling layer(we call h(x)) is of shape [points number, K] per point set and the shape of max-pooling layer is [1,K]. We can see that if we search the columns of h(x) and only hold the max points, we can get a subset of the input point set which we call critical points.” Page 1). 
	Qi provides a system which acquires a matrix corresponding to the critical points of a point cloud and applies a segmentation network to that matrix, upon which the claimed invention’s techniques for selecting critical points can be seen as an improvement. However, Son demonstrates that the prior art already knew of selecting vectors associated with global features that contributed to a max pooling layer for inclusion in a critical point matrix. One of ordinary skill in the art could have easily applied the techniques of Son to Qi by using Son’s techniques to identify vectors to include in the matrix corresponding to the critical points, and then using the identified vectors associated with global features as the matrix corresponding to the critical points. One of ordinary skill in the art would have recognized that such an application of Son would have resulted in an improved system which would segment the critical points according to the features associated with the global features of an object. As such, the application of Son and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Qi and the teachings of Son. 

Regarding Claim 2, 10, and 15: Qi in view of Son teaches the above limitations. Additionally, Son teaches generating an index vector containing row indices of the plurality of identified multidimensional feature vectors; generating a sample index vector by sampling the row indices in the index vector to a desired number; and generating the reduced-max matrix using the row indices contained in the sampled index vector (“We can only preserve points which contributes to the maximum of each feature rows. The input of max-pooling layer(we call h(x)) is of shape [points number, K] per point set and the shape of max-pooling layer is [1,K]. We can see that if we search the columns of h(x) and only hold the max points, we can get a subset of the input point set which we call critical points.” Page 1).

Regarding Claim 4, 12, and 17: Qi in view of Son teaches the above limitations. Additionally, Qi discloses wherein the desired number is predefined for performing batch processing for different respective point clouds (“it turns out that our network learns to summarize an input point cloud by a sparse set of key points, which roughly corresponds to the skeleton of objects according to visualization.” See at least Page 2. Also: “We explain the implications of the theorem. (a) says that f(S) is unchanged up to the input corruption if all points in CS are preserved; it is also unchanged with extra noise points up to NS. (b) says that CS only contains a bounded number of points, determined by K in (1). In other words, f(S) is in fact totally determined by a finite subset CS ⊆ S of less or equal to K elements. We therefore call CS the critical point set of S and K the bottleneck dimension of f. Combined with the continuity of h, this explains the robustness of our model w.r.t point perturbation, corruption and extra noise points. The robustness is gained in analogy to the sparsity principle in machine learning models. Intuitively, our network learns to summarize a shape by a sparse set of key points.” See at least Page 5).

Regarding Claim 6 and 19: Qi in view of Son teaches the above limitations. Additionally, Qi discloses providing the reduced-max matrix as input to the final convolution layer, the convolution layer being executed by the one or more processors to perform feature extraction on the feature-relevant vectors to obtain a desired number of represented features in each feature-relevant vector; and providing the output of the final convolution layer to an object classification subsystem of the deep neural network to classify the selected plurality of feature-relevant vectors (“The segmentation network is an extension to the classification net. It concatenates global and local features and outputs per point scores. “mlp” stands for multi-layer perceptron, numbers in bracket are layer sizes. Batchnorm is used for all layers with ReLU. Dropout layers are used for the last mlp in classification net.” See at least Page 3 and Fig. 2). 

Regarding Claim 7 and 20: Qi in view of Son teaches the above limitations. Additionally, Qi discloses the receiving comprising: receiving a plurality of the unordered data points of the point cloud; generating a plurality of transformed data by applying preliminary spatial transformation and filtering to the received unordered data points; and providing the plurality of transformed data to a convolutional layer of feature extraction subsystem of the deep neural network to generate the plurality of multidimensional feature vectors  (Our PointNet is a unified architecture that directly takes point clouds as input. See at least Page 1. We design a deep learning framework that directly consumes unordered point sets as inputs. A point cloud is represented as a set of 3D points {Pi | i = 1, ..., n}, where each point Pi is a vector of its (x, y, z) coordinate plus extra feature channels such as color, normal etc. See at least Page 3. Also See Figure 2).

Claims 3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation) in view of Son (Experiment on Visualizing PointNet), and further in view of DSMS (sort the dataframe in python pandas by index). 

Regarding Claim 3, 11, and 16: Qi in view of Son teaches the above limitations. Qi does not appear to explicitly disclose prior to the sampling, sorting the row indices contained in the index vector in an ascending order. However, DataScience teaches prior to the sampling, sorting the row indices contained in the index vector in an ascending order (sort the dataframe in python pandas by index in ascending order: In the following code, we will sort the pandas dataframe by index in ascending order # sort the pandas dataframe by index ascending df1=df.sort_index(). See at least Page 1 and Page 2).
	Qi and Son suggests generating a matrix of critical points, upon which the claimed invention’s sorted generation of a matrix according to an index can be seen as an improvement. However, DataScience demonstrates that the prior art already knew of generating a matrix dataset according to an ascending sorted index of the dataset. One of ordinary skill in the art could have trivially applied the techniques of DataScience to the system of Qi and Son, and one of ordinary skill in the art would have recognized that such an application would have produced a critical point matrix sorted based on the indices associated with the original matrix. As such, the application of DataScience and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Qi and the teachings of Son and DataScience. 

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation) in view of Son (Experiment on Visualizing PointNet), and further in view of DSMS (Delete or Drop the duplicate row of a dataframe in python pandas). 

Regarding Claim 5, 13, and 18: Qi in view of Son teaches the above limitations. Qi does not appear to explicitly disclose prior to sampling, removing any repetitions in the row indices contained in the index vector. However, DSMS teaches prior to sampling, removing any repetitions in the row indices contained in the index vector (Drop the duplicate rows: Now lets simply drop the duplicate rows in pandas as shown below # drop duplicate rows df.drop_duplicates() In the above example first occurrence of the duplicate row is kept and subsequent occurrence will be deleted, so the output will be. See at least Page 1 and Page 2). 
Qi and Son suggests generating a matrix of critical points, upon which the claimed invention’s generation of a matrix based on removing repeated values of an index can be seen as an improvement. However, DSMS demonstrates that the prior art already knew of generating a matrix dataset without duplicate index entries. One of ordinary skill in the art could have trivially applied the techniques of DSMS to the system of Qi and Son, and one of ordinary skill in the art would have recognized that such an application would have produced a critical point matrix without repeated rows. As such, the application of DSMS and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Qi and the teachings of Son and DSMS.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation) in view of Son (Experiment on Visualizing PointNet), and further in view of Gao et al. (US 2017/0220876 A1).

Regarding Claim 8: Qi in view of Son teaches the above limitations. Qi does not appear to expressly disclose wherein the plurality of unordered data points are captured by a LIDAR sensor or by a red green blue-depth (RGB-D) camera. However, Gao teaches wherein the plurality of unordered data points are captured by a LIDAR sensor or by a red green blue-depth (RGB-D) camera (The sensor fusion and preprocessing module 474 fuses together the lidar data of the two lidar point clouds acquired by the two lidar devices 546c into a single lidar point cloud 546, and performs three-dimensional point sampling to pre-process the lidar data (of the single lidar pointcloud 546) to generate a set of three-dimensional points 570. See at least [0067]). 
	Qi and Son suggests a system which classifies pointcloud data, which differs from the claimed invention by the substitution of Qi’s generically sourced pointcloud for a LIDAR generated pointcloud. However, Gao demonstrates that the prior art already knew of LIDAR generated pointcloud data. One of ordinary skill in the art could have trivially substituted in the pointcloud data of Gao into the system of Qi and Son. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would classify points of LIDAR data. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Qi and the teachings of Son and Gao.

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-20: The Applicant has amended the independent claims for greater clarity. 
Examiner’s Response: Applicant's amendments filed 28 June 2022 have been fully considered, and they resolve the 112(a) rejection. The 112(a) rejection is withdrawn. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: Applicant submits that Qi does not disclose all the elements of amended claim 1. 
Applicant submits that regardless of exactly how such critical points are found, the set of critical points (Cs) is not a matrix that is actually used in the PointNet machine learning model. 
Examiner’s Response: Applicant's arguments filed 28 June 2022 have been fully considered but they are rendered moot by the amendment of claims 1, 9, and 14. 
Examiner notes Figure 17, which demonstrates the application of Qi’s techniques to a set of critical points. This figure teaches passing the set of critical points through the analysis, resulting in a segmentation of the critical points. This shows that Qi does teach, in one example, generating and using the critical points, contrary to applicant’s assertions. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Nezhadarya et al. (Adaptive Hierarchical Down-Sampling for Point Cloud Classification) demonstrates that the inventors were aware of the Qi reference at least as of 11 April 2019, and further acknowledges the close link between the invention and Qi’s techniques stating “the maximum feature value is obtained for each column of the matrix Fs. This is the same as the max-pooling operation in PointNet.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2022-08-26